Filed 7/30/14 In re E.B. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re E.B., et al., Persons Coming Under                             H039884
the Juvenile Court Law.                                             (Santa Cruz County
                                                                     Super. Ct. Nos. DP002727, DP002728)


SANTA CRUZ COUNTY HUMAN
SERVICES DEPARTMENT,

          Plaintiff and Respondent,

          v.

E.G.,

          Defendant and Appellant.


          Elva G., the mother of E.B. and J.G., appeals from orders declaring them to be
dependents of the court pursuant to Welfare and Institutions Code section 300.1 The
mother contends that there was insufficient evidence to support the juvenile court’s
determination that her children were described in section 300, subdivision (b).2 We
affirm.



1
          All further statutory references are to the Welfare and Institutions Code.
2
       J.B. is the presumed father of E. G.T. is the presumed father of J. Neither father
lived with the mother. The fathers are not parties to this appeal.
                          I. Procedural and Factual Background
                                     A. The Petition
       On February 15, 2013, the Santa Cruz County Human Services Department
(Department) filed petitions alleging that two-year-old E. and seven-year-old J. came
within the provisions of section 300, subdivision (b).3 Allegation b-1 stated that the
Department had received three reports in the past two years regarding the sanitary and
safety condition of the home. When the social worker made a visit on January 22, 2013,
the home was so filthy that the children were placed in protective custody. Allegation
b-2 stated that J. rarely attended school. When he did attend, he was dressed in dirty
clothing and was very hungry. When E. was placed in protective custody, he was
wearing pants that were several sizes too large and he was not wearing underwear or
shoes. After the children left the social worker’s office on January 22, 2013, the office
and the social worker smelled of dirty clothes, urine, and feces. Allegation b-3 stated that
the mother “presents as dazed and unresponsive.” The mother reported that she suffered
from posttraumatic stress disorder (PTSD), anxiety, and depression, which affected her
ability to clean her home. The mother also reported that she used marijuana to cope with
anxiety and depression.


                          B. The Jurisdiction/Disposition Report
       The jurisdiction/disposition report, dated March 19, 2013, recommended that the
court establish jurisdiction and that the mother be provided with family maintenance
services. It was also recommended that the children remain placed with their mother.
       The report summarized the prior child welfare history. On August 3, 2011, a
mandated reporting party went to the home and observed that it was cluttered, but not a


3
        A section 300, subdivision (g) (no provision for support) allegation as to E. was
later stricken.
                                             2
safety hazard. The mother stated that she had trouble cleaning due to PTSD. E. was
present during the visit and appeared to be healthy and was wearing clean clothes. On
April 30, 2012, the reporting party visited the home at the mother’s request. The mother
stated that she was overwhelmed by house cleaning. The reporting party stated that there
was no space to move in the home since there were piles of clothes and “junk”
everywhere. A week’s worth of dirty dishes was piled in the kitchen. The mother stated
that she and her children slept on the couch in the living room because the back room was
full of mold. According to the reporting party, the children’s clothing was adequate, but
their hygiene could have been improved. On December 2, 2012, the Department received
a referral in which the reporting party alleged general neglect of J. and E. It was reported
that J. rarely made it to school. When he did attend school, he was late and complained
of being very hungry. J. also frequently appeared dirty. The mother stated that she could
not afford to wash his clothes. The reporting party also referred to the unsafe and
unsanitary condition of the home.
       On January 22, 2012, the social worker went to the mother’s small mobile home,
but the mother would not allow her to enter. After sheriff deputies arrived, they and the
social worker entered the home. There was a strong odor of urine, dirt, and mold. The
floor was “entirely covered by clothing, garbage, toys, dirty diapers, soaked urine pads,
rotting food, baby bottles with spoiled milk, shavings from the pet guinea pig’s cage,
guinea pig feces, shoes, ants, etc. Every flat surface was piled one to two feet high with
debris.” The interior of the refrigerator was covered with mold and filled with items,
some of which were spoiled. Photographs were attached to the report. According to the
mother, her depression, anxiety, and PTSD greatly impaired her ability to maintain a
sanitary home and “to function within routine and structure.” She appeared to be
overwhelmed by the circumstances and stated that she used marijuana to help her sleep.



                                             3
E. was removed from the home and placed in foster care and J. was removed from school
and placed with his brother.
       On January 23, 2013, the mother was informed that when she removed the safety
concerns in the home, her children could be returned to her care. The mother contacted
family and friends, who immediately assisted her. They cleaned the house by the
following day. The mother agreed that she would receive supportive services from the
Department and “would cooperate with whatever was asked of her.” After she tested
negative for marijuana, the Department returned the children to their mother’s care on
January 25, 2013.
       On February 25, 2013, the social worker interviewed the mother and showed her
the photographs of her home. The mother expressed shock and dismay at the condition
of her home and was open to receiving supportive services. G.T., the presumed father of
J., expressed disappointment and sadness that the children were living in unhealthy and
unsafe conditions. G.T. did not know how bad the inside of the home was and did not
notice J. “looking or smelling dirty.” He also stated that when he lived with the mother,
he did the majority of the housework. According to G.T., the mother needs help. J.B.,
the presumed father of E., stated that he had minimal contact with the inside of the home
and the mother would often not allow him inside. The mother would talk about feeling
embarrassed about the condition of the home. J.B. would send E.’s godfather to the
mother’s home to assist her in cleaning. J.B. could smell urine on E. and the odor
emanating from the house.
       The social worker interviewed J. who stated that he often does not make it to
school or is late. J. also stated that sometimes there is no food in the home and he goes to
school hungry. School personnel confirmed J.’s statements.
       When the mother stated that she did not smell the odor of her children, the social
worker explained to her that she had become desensitized to the odor of both the home

                                             4
and her children. The mother also expressed remorse and shame relating to J.’s school
attendance. She stated that she had a difficult time enforcing a bed time for her children
and she was also often tired in the mornings.
       Both children were healthy with no developmental delays. J.’s most recent
academic report reflected improvement from satisfactory to excellent in all subjects. The
children had a difficult time with the removal from their mother in January 2013 and they
continued to show signs of anxiousness, uncertainty, and confusion.
       The Department recommended that the mother’s case plan include, among other
things, individual therapy with a provider who was approved by the Department, possible
conjoint therapy with the children, parenting classes, a psychological evaluation, and a
substance abuse assessment.


                        C. The Jurisdiction/Disposition Hearing
       The jurisdiction/disposition hearing was held on May 10, 2013.4 J.B. testified that
he and the mother had shared custody of E. on a 50-50 basis, since E. was one year old.
However, about a month or two before January 22, 2013, J.B. did not have personal
contact with E. due to a medical condition. He had never seen the house in the condition
portrayed in the photographs.
       Terri Noto, a social worker, testified that she first went to the mother’s home on
January 22, 2013, and had made four additional visits since that date. Noto continued to
have concerns that the mother was unable to keep the house clean. During the past three
to four months, she had “watched it gradually deteriorate in a trend that’s leading to the
similar conditions as it was when [she] found it on January 22nd.” There was an
unannounced visit by another social worker on April 30, 2013, and the home was “messy,


4
       The juvenile court admitted the jurisdiction/disposition report and the updated case
plan into evidence.
                                             5
chaotic, in disarray. There were piles of paperwork and clothing and toys and
miscellaneous debris over all flat surfaces. There were piles of clothing throughout – on
the floors. None of us, you know, particularly cared about it being a perfect condition.
But the gist of the main concern was that it – it was looking like it was going back in the
direction of where it was.” There was a new, untrained puppy that had urinated “all over
the house,” and thus the house smelled like urine. The feces from the guinea pig were
also spilling out of its cage.
       At the unannounced visit on April 30, 2013, the boys were clean and well-dressed.
Since the Department had been involved in this case, J. attended school every day with
one exception. The school reported a dramatic improvement in J.’s timeliness and
appearance.
       Noto had spoken with the mother about the importance of having a sanitary home.
She believed that the mother might have “a psychological issue . . . that is getting in the
way of her effectively keeping a clean house.” Though the mother recognized that it was
important, she was unable to do so. The mother had also failed to comply with all
requirements of her case plan. She received assistance in enrolling E. in Head Start and
was given applications on three different occasions since mid-March. However, he had
not yet been enrolled for the fall session. A counseling referral was made to Children’s
Mental Health Services for J. and the mother was given the contact information.
However, the mother “couldn’t make it happen.” The mother was re-referred to
Children’s Mental Health Services and the assessor was currently trying to connect with
the mother. According to Noto, the mother had expressed a distrust of these services
because they were connected to Child Protective Services.
       The mother and J.B. were referred to a coparenting class at New View Counseling
Center. However, the social worker conceded that another program would be more
appropriate. Referrals were also made to the Parent Center for individual counseling for

                                              6
the mother and an assessment for E. However, the mother showed up on the wrong day
for her appointment. Noto was also aware that the mother had been participating in a
variety of services for the past few years, including counseling with Amber Schwaab and
attending parenting classes with Dr. Deborah Vitullo. However, Noto had not contacted
Schwaab or Dr. Vitullo. The mother completed a substance abuse assessment with Eva
Gomez. The social worker opined that if the Department were not involved in the present
case, “there [was] nothing to prevent the situation to deteriorating back to where it was in
January.”
       The court appointed child advocate met the children for the first time the day
before the hearing. They were happy and the mother was “very sweet with them” and
they had a “nice relationship” with her.
       The juvenile court admitted into evidence photographs taken at J.’s birthday party,
which were taken two days before the children were removed from her home, and
photographs of her home after it had been cleaned. The mother testified that her home
was currently clean, but “not perfect.” According to the mother, the home is not “going
towards the directions that it was before.” There was “no offensive laundry problem,”
the sink had a “very normal amount of dishes,” and surfaces were not contaminated. She
also testified that the dog was house-trained and there was no urine during the
unannounced visit on April 30, 2013. At that visit, the social worker noticed that “things
were starting to accumulate,” helped her remove some items from the home, and left with
one large box and large bag.
       The mother conceded that she had not yet submitted a Head Start application for
the fall session. The mother denied that J. ever went to school hungry. According to the
mother, she had a printout showing that J. was in the 98 percentile for height and weight.
She also testified that she had a letter dated within the last week from Dr. Vitullo of



                                              7
Families Together, which stated that Dr. Vitullo had always seen adequate food in the
mother’s home.
       The mother was currently under the supervision of Dr. Wendy Sickels of the Santa
Cruz Women’s Health Center. She saw Dr. Sickels approximately every three months
and takes medication as prescribed for depression, anxiety, PTSD, and insomnia. The
mother had been taking anti-depressant medication for many years, but she was not
taking it regularly in January.
       E. has been evaluated at the Parent Center and the mother was supportive of his
attending the Parent Center. The mother did not understand why J. had been referred to
County Mental Health Services, which is in the same building as Child Protective
Services and is a source of trauma for him. She wanted him to receive counseling at the
Parent Center.
       The mother was currently in the Positive Discipline class and the Positive
Parenting Program, which is part of the Families Together. The mother worked with
Dr. Vitullo in 2011, but took a break until the end of January 2013. Dr. Vitullo had come
to her home approximately four times in the last month. The mother met Dr. Vitullo in
her office once since January. The mother did not remember whether she told the social
worker that she had four sessions with Dr. Vitullo at her home. The mother had
participated in weekly therapy with Schwaab, a licensed clinical counselor, for
approximately two months.
       When the mother was asked why she did not want the Department and the court to
be involved in her life, she testified that “it has been traumatic since they entered my
home on January 22. I do feel like I have a lot of supportive professional people in my
home that are very committed to keeping up with making sure that I continue with all of
their supportive services. [¶] I’m no longer experiencing the isolation effect of PTSD.
I’m now very much out in the public receiving the help that I need, that I have needed for

                                              8
a while that I am very willing to accept, and actively participate in for the least one year
I’m committed to doing that. I’m guessing it may be more like two years of therapy, and
every possible offering of support from spiritual counseling to psychologists to Triple P
Parenting, Positive Discipline, anything offered at the Parent Center. I am absolutely
committed to doing all of that, with God as my witness.”
       Following the hearing, the juvenile court declared J.G. and E.B. dependent
children, placed them in their mother’s custody, and ordered family maintenance
services.


                                         II. Discussion
       The mother contends that the circumstances that led to the filing of the petition
had been resolved by the time of the jurisdiction/disposition hearing, and thus there was
insufficient evidence to support jurisdiction under section 300, subdivision (b).
       In order to exercise its jurisdiction over a child in a dependency case, the juvenile
court must find that the child is a person described by one or more of the section 300
subdivisions. (In re Michael D. (1996) 51 Cal.App.4th 1074, 1082.) Section 300,
subdivision (b) provides in relevant part: “The child has suffered, or there is a substantial
risk that the child will suffer, serious physical harm or illness, as a result of the failure or
inability of his or her parent . . . to adequately supervise or protect the child, . . . or by the
willful or negligent failure of the parent … to provide the child with adequate food,
clothing, shelter, or medical treatment, or by the inability of the parent or guardian to
provide regular care for the child due to the parent’s . . . mental illness . . . . The child
shall continue to be a dependent child pursuant to this subdivision only so long as is
necessary to protect the child from risk of suffering serious physical harm or illness.”
The juvenile court must determine “whether circumstances at the time of the hearing



                                                9
subject the minor to the defined risk of harm. [Citations.]” (In re Rocco M. (1991) 1
Cal.App.4th 814, 824.)
       “Section 300 jurisdiction hearings require a preponderance of the evidence as the
standard of proof. (§ 355, subd. (a).) In reviewing the sufficiency of the evidence on
appeal, we look to the entire record for substantial evidence to support the findings of the
juvenile court. We do not pass on the credibility of witnesses, attempt to resolve
conflicts in the evidence, or determine where the weight of the evidence lies. Instead, we
draw all reasonable inferences in support of the findings, view the record in the light most
favorable to the juvenile court’s order and affirm the order even if there is other evidence
supporting a contrary finding. [Citations.] The appellant has the burden of showing there
is no evidence of a sufficiently substantial nature to support the order. [Citations.]” (In
re A.M. (2010) 187 Cal.App.4th 1380, 1387-1388.)
       Here, the condition of the mother’s home on January 22, 2013, was extremely
hazardous to her young children and created a substantial risk that they would suffer
serious physical harm or illness. However, the mother’s inability to maintain a safe and
sanitary home for her children was not limited to this isolated incident. She had a lengthy
history of being unable to clean her home. According to G.T., he did most of the
housework when he lived with the mother until 2009. In August 2011, the mother
acknowledged that her PTSD made housecleaning difficult. In April 2012, she stated that
she was overwhelmed by housecleaning. The mother would often not allow J.B. into the
home because she was embarrassed by its condition. The mother expressed shock and
dismay at the deplorable condition of the house in January 2013 and was even unaware of
its odor or that of her children. The mother acknowledged that her depression, anxiety,
and PTSD greatly impaired her ability to maintain a sanitary home and “to function
within routine and structure.” When Noto visited the mother’s home during the three to
four months prior to the hearing, she observed the condition of the home “gradually

                                             10
deteriorate.” As recently as 10 days before the hearing, the home was “messy, chaotic, in
disarray” with items covering all flat surfaces, piles of dirty clothes on the floors, an
untrained puppy that had urinated “all over the house,” and guinea pig feces spilling out
of its cage. Even with the services provided by Dr. Vitullo, Dr. Sickels, and Schwaab,
the mother’s inability to provide a healthy environment for her children was a recurring
issue. Thus, there was sufficient evidence to support the juvenile court’s finding that
there was a substantial risk at the time of the jurisdiction/disposition hearing that the
children would suffer serious physical harm or illness as a result of the mother’s mental
illness or her negligent failure to provide them with adequate shelter.




                                              11
                                III. Disposition
     The orders are affirmed.




                                    _______________________________
                                    Mihara, J.




WE CONCUR:




______________________________
Premo, Acting P. J.




______________________________
Elia, J.




                                      12